           Case 2:04-cv-01730-JS Document 59 Filed 01/10/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ARTHUR BOMAR                                   :            CIVIL ACTION
                                               :
   v.                                          :            No. 04-1730
                                               :
JOHN E. WETZEL, Secretary,                     :            THIS IS A CAPITAL CASE
Pennsylvania Department of Corrections,        :
et al.                                         :


                                           ORDER

        AND NOW, this 10th day of January, 2020, following a teleconference with the parties

on January 7, 2020, it is ORDERED the oral argument on the Petition for Writ of Habeas Corpus

Pursuant to 28 U.S.C. § 2254 is CONTINUED to February 7, 2020, at 10:30 a.m. in Courtroom

14B, to permit Petitioner to attend via videoconference from SCI-Greene.



                                                   BY THE COURT:


                                                   /s/ Juan R. Sánchez
                                                   Juan R. Sánchez, C.J.
